DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
Figure 12 should be designated by a legend such as --Prior Art-- or --Comparative Example-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informality: Fig. 10, “A2l” should be “A2i”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L1 (page 10, paragraph [0044], line 2, etc.), U (page 18, last line, etc.) and X (page 24, line 1, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, line 2, “the equation” should be “an equation”.
Claim 5, line 2, “the equation” should be “an equation”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 4 and 5 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
The following is a statement of reasons for the indication of allowable subject matter:  

b.	Independent claim 3 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a linear expansion coefficient of the restricting member is selected in a predetermined range based on a linear expansion coefficient of the polygon mirror” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Pat. Pub. No. US 2007/0115527 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; and a spring configured to press the polygon mirror onto the rotor.
Nishino et al. (US Pat. Pub. No. US 2008/0260312 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; and a spring configured to press the polygon mirror onto the rotor.
Oh et al. (US Pat. Pub. No. US 2011/0019253 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a 
Oh et al. (US Pat. Pub. No. US 2011/0116146 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; a spring configured to press the polygon mirror onto the rotor; and a restricting member disposed in the through-hole of the polygon mirror, wherein the restriction member not in contact with the spring.
Hoshino et al. (US Pat. Pub. No. US 2015/0248077 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; and a spring configured to press the polygon mirror onto the rotor.
Goto (US Pat. Pub. No. US 2015/0309308 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; a spring configured to press the polygon mirror onto the rotor; and a restricting member disposed in the through-hole of the polygon mirror, wherein the restricting member and the polygon mirror have the same thermal expansion coefficient.
Hayakawa et al. (US Pat. Pub. No. US 2016/0282524 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; and a spring configured to press the polygon mirror onto the rotor.

Ohta et al. (US Pat. Pub. No.  US 2019/0322022 A1) discloses an optical scanning device, comprising: a motor including a rotor capable of rotating integrally with a rotating shaft; a polygon mirror including a through hole; and a spring configured to press the polygon mirror onto the rotor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 19, 2021